DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 Response to Amendment
	The Amendment received September 26, 2022 has been entered. Claim 1 has been amended to specify that the claimed sulfide-based solid electrolyte of Chemical Formula 1 comprises a single-valence lithium element substituted by a two-valence alkaline earth metal element. The method of Claim 6 has been amended similarly to Claim 1. Support for the Amendment is provided by the Applicant’s originally filed disclosure, including for example ¶44-50 of the Specification.
Response to Arguments
	The Applicant’s arguments and remarks received September 26, 2022 (“Remarks”) have been fully considered.
	Claims 1-11 stand rejected under 35 U.S.C. §102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0351148 to Shneider et al. ("Shneider"), and in the alternative, under 35 U.S.C. §103 as being obvious over Shneider.
	The Applicant contends that Shneider fails to teach or suggest the claimed sulfide-based solid electrolyte wherein a single-valence lithium element is substituted by a two-valence alkaline earth metal element, as required by claims 1 and 6. To support this argument, the Applicant contends that instead, Shneider merely discloses an argyrodite-type crystal structure and that ¶214 of Shneider states "In a first attempt of refinement, Fe was allowed to replace P while retaining full occupation of the site" which is different from the claimed invention. Remarks at 6. The Applicant further argues “[t]he lattice structure of argyrodite increases when replacing the lithium element with alkaline earth metal element larger than lithium in the element periodic table” thus achieving improved lithium ion diffusion. Remarks at 6.
	It is respectfully submitted that the Applicant’s arguments are not persuasive. Contrary to the Applicant’s remarks, Shneider does disclose the disputed structure. While the Applicant notes the statement by Shneider that Fe was allowed to replace P while retaining full occupation of the site, in the same paragraph Shneider discloses that microstructural observations of the argyrodite “are all strong indications for Fe ions (Fe(II) or Fe(III), to be determined by MoBbauer spectroscopy) being located on the Li sites.” From this disclosure it is clear that Fe ions are present on the Li site in the argyrodite crystal structure. Schneider further teaches non-limiting examples of suitable bivalent cations such as Fe also include Mg, an alkaline earth bivalent cations as claimed (¶62), and expressly states that Mg may at least partially substitute lithium ions in the lattice structure (¶52, “ … the cation may, in some cases, occupy at least one lattice site on a lattice structure of the compound which would otherwise occupied by lithium ion if the cation were not present.”).
	Because Shneider teaches the disputed limitations, including Fe ions present on the Li site in the argyrodite crystal structure similarly to the claimed invention, the Applicant’s argument is not persuasive and the rejections over Shneider are maintained.
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0351148 to Shneider, and in the alternative, under 35 U.S.C. 103 as being unpatentable over US2018/0351148 to Shneider.

	Regarding Claim 1, US2018/0351148 to Shneider (“SCHNEIDER”) discloses a sulfide-based solid electrolyte (abstract, ¶ [0017]-[0020]) represented by Chemical Formula 1 LixMyQwPzSuXt (¶ [0017]) which anticipates claimed Formula 1 Li6-2XMeXPS5Ha, wherein Me is an alkaline earth metal element (¶ [0017] M may be an alkaline earth such as Mg), Ha is a halogen element (¶ [0017] X is a halide), and 0 <X≤0.5 (subscript y of SCHNEIDER may range from 0.1-3 which overlaps the claimed range).
	Shneider discloses that microstructural observations of the argyrodite “are all strong indications for Fe ions (Fe(II) or Fe(III), to be determined by MoBbauer spectroscopy) being located on the Li sites.” From this disclosure it is clear that Fe ions are present on the Li site in the argyrodite crystal structure. Schneider further teaches non-limiting examples of suitable bivalent cations such as Fe also include Mg may substitute lithium in the lattice structure, an alkaline earth bivalent cation as claimed (¶62 and ¶52). Accordingly Shneider teaches the claimed structure wherein a single-valence lithium element is substituted by a two-valence alkaline earth metal element, such as Mg, in the claimed sulfide-based solid electrolyte represented by Chemical Formula 1.
	Formula 1 of SCHNEIDER anticipates claimed Formula 1 because embodiments within the claimed range are clearly within the scope of SCHNEIDER Formula 1 Li8-22M0.1-3P0.1-3S7-20X0-8. One of ordinary skill in the art reading SCHNEIDER before the effective filing date of the claimed invention would have recognized that simple chemical formula mathematical conversions apply to the formula of SCHNEIDER and merely represent a change in notation without at all changing the chemical formula composition, molar ratio, or structure taught by the formula of SCHNEIDER. For example, the subscript of each element in the formula may be divided by two without altering the composition, molar ratio, or structure of the formula. This results in an x that ranges from 4 to 11, a y that ranges from 0.05 to 1.5, a w that ranges from 0 to 1.5, a z that ranges from 0.05 to 1.5, a u that ranges from 3.5 to 10, and a t that ranges from 0 to 4. The converted equivalent formula of SCHNEIDER Li4-11M0.05-1.5Q0-1.5P0.05-1.5S3.5-10X0-4 overlaps in range with the claimed formula Li5-6Me0-0.5PS5Ha, and anticipates the claimed formula with sufficient specificity.
Alternatively, one of ordinary skill before the effective filing date of the claimed invention would have found it obvious to have selected values within the claimed range from Formula 1 of SCHNEIDER and the motivation for doing so would have been to select a workable range of Li, M, P, S, and X content from the expressly taught range of possible compositions for the disclosed argyrodite solid electrolyte compound in order to provide an electrolyte consistent with the disclosure of SCHNEIDER. The range of Chemical Formula 1 subscripts taught by SCHNEIDER encompasses those claimed and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claim 6, SCHNEIDER further discloses a method of manufacturing a sulfide-based solid electrolyte, the method comprising: preparing a mixture of lithium sulfide (¶ [00114]-[0117], Li2S), phosphorus pentasulfide (¶ [00114]-[0117], P2S5), and a compound selected from a group consisting of a halogen compound ((¶ [00114]-[0117], LiCl for example), an alkaline earth metal compound ((¶ [00114]-[0117], metal sulfide MS where M may be Mg), and a combination thereof; pulverizing the mixture to yield a pulverized mixture (¶ [0122] “In some embodiments, the mixture of precursors may be ground in a ball mill prior to and/or during heating”); and thermally treating the pulverized mixture (¶ [0122] heat treating the mixture of precursors after milling at temperature between 500-1200°C for 3-24 hours) wherein a single-valence lithium element is substituted by a two-valence alkaline earth metal element (as discussed above with respect to Claim 1).
	Formula 1 of SCHNEIDER anticipates claimed Formula 1 because embodiments within the claimed range are clearly within the scope of SCHNEIDER Formula 1 Li8-22M0.1-3P0.1-3S7-20X0-8. One of ordinary skill in the art reading SCHNEIDER before the effective filing date of the claimed invention would have recognized that simple chemical formula mathematical conversions apply to the formula of SCHNEIDER and merely represent a change in notation without at all changing the chemical formula composition, molar ratio, or structure taught by the formula of SCHNEIDER. For example, the subscript of each element in the formula may be divided by two without altering the composition, molar ratio, or structure of the formula. This results in an x that ranges from 4 to 11, a y that ranges from 0.05 to 1.5, a w that ranges from 0 to 1.5, a z that ranges from 0.05 to 1.5, a u that ranges from 3.5 to 10, and a t that ranges from 0 to 4. The converted equivalent formula of SCHNEIDER Li4-11M0.05-1.5Q0-1.5P0.05-1.5S3.5-10X0-4 overlaps in range with the claimed formula Li5-6Me0-0.5PS5Ha, and anticipates the claimed formula with sufficient specificity.
Alternatively, one of ordinary skill before the effective filing date of the claimed invention would have found it obvious to have selected values within the claimed range from Formula 1 of SCHNEIDER and the motivation for doing so would have been to select a workable range of Li, M, P, S, and X content from the expressly taught range of possible compositions for the disclosed argyrodite solid electrolyte compound in order to provide an electrolyte consistent with the disclosure of SCHNEIDER. The range of Chemical Formula 1 subscripts taught by SCHNEIDER encompasses those claimed and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claim 2, SCHNEIDER further discloses the sulfide-based solid electrolyte of claim 1, wherein the sulfide-based solid electrolyte comprises a crystalline phase having an argyrodite-based crystalline structure (¶ [0017]).
	Regarding Claim 3, SCHNEIDER further discloses the sulfide-based solid electrolyte of claim 1, wherein Me is an alkaline earth metal element selected from a group consisting of Ca, Mg, and a combination thereof (¶ [0017], M of formula 1 may comprise Mg, see also Claims 1 and 9).
	Regarding Claim 4, SCHNEIDER further discloses the sulfide-based solid electrolyte of claim 1, wherein the Ha is a halogen element selected from a group consisting of Cl, Br, and a combination thereof (¶ [0017] and ¶ [0025] wherein X may be Cl or Br).
	Regarding Claim 5, SCHNEIDER further discloses an all-solid-state battery comprising: a positive electrode; a negative electrode; and a solid electrolyte layer disposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode, the negative electrode, and the solid electrolyte layer comprises the sulfide-based solid electrolyte of claim 1 (Fig. 1E, solid electrolyte 42 sandwiched between anode and cathode 20 and 22, see also ¶ [0047]).
	Regarding Claim 8, SCHNEIDER further discloses the method of claim 6, wherein the halogen compound is LiHa, and the Ha is a halogen element selected from a group consisting of Cl, Br, and a combination thereof.
	Regarding Claim 9, SCHNEIDER further discloses the method of claim 6, wherein the alkaline earth metal compound is MeHa2 or MeS (as discussed above with respect to Claim 6), the Me is an alkaline earth metal element selected from a group consisting of Ca, Mg, and a combination thereof (¶ [0017], M of formula 1 may comprise Mg, see also Claims 1 and 9), and the Ha is a halogen element selected from a group consisting of Cl, Br, and a combination thereof (LiCl for example as discussed above with respect to Claim 6).
	Regarding Claim 10, SCHNEIDER further discloses the method of claim 6, wherein the sulfide-based solid electrolyte comprises a crystalline phase having an argyrodite-based crystalline structure (¶ [0017]).
	Regarding Claim 11, SCHNEIDER further discloses the method of claim 6, wherein thermally treating is performed at 400 to 600 C for 3 to 24 hours (¶ [0122] heat treating the mixture of precursors after milling at temperature between 500-1200°C for 3-24 hours anticipates the claimed temperature range, and time of heat treatment range with sufficient specificity).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729